Exhibit 10.1




AMENDED EMPLOYMENT AGREEMENT


This Amended Employment Agreement made and entered into as of September 15, 2011
between Hemispherx Biopharma, Inc. a Delaware Corporation (the “Company”) and
Ralph Christopher Cavalli, of Philadelphia, Pennsylvania (“Employee”) and amends
and restates in entirety the Employment Agreement between the parties made and
entered upon on June 11, 2010, with the following respects with consideration of
the premises and the mutual covenants and conditions herein contained the
Company and Employee hereby agree as follows:


1.           Employment.  The Company employs Employee and Employee agrees to
continue to serve the Company as a Vice President, Quality Control (“QC”).  As
Vice President, the Employee shall directly report to the Senior Vice President,
Operations and shall be responsible for those duties described on Schedule “A”
attached hereto and made a part hereof and such other responsibilities as may be
assigned by the Senior Vice President.


2.           Term.  This Agreement shall commence with an “Effective Date” of
September 15, 2011, and shall terminate on March 15, 2013 (the “Initial
Termination Date”) unless sooner terminated in accordance with Section 7 hereof
or unless renewed as hereinafter provided (such period of employment together
with any extension thereto hereinafter being called the “Employment
Period”).  This Agreement shall be automatically renewed for successive one (1)
year periods after the original Termination Date unless written notice of
refusal to renew is given by one party to the other at least ninety(90) days
prior to the initial Termination Date or the expiration of any renewal period.


3.           Compensation.


(a)           As compensation for the services to be performed hereunder, the
Company shall pay to the Employee a salary (the “Salary”), as hereinafter
provided, payable at such times as salaries of other senior executives of the
Company are paid but no less frequently than monthly.  The Salary shall be at a
rate of One Hundred Eighty Thousand, two hundred and sixty-four and
00/100--Dollars ($180,264) per year.


(b)           As additional compensation for the services to be performed
hereunder, the Company shall issue to the Employee, as of the effective date of
Board of Director approval, non-qualified options valid for a ten year period to
purchase 40,000 shares of the Company common stock with an exercise price equal
to 110% of the closing price of the Company stock on the NYSE Amex on the
trading day immediately before the Effective Date of this Agreement.  These
options shall proportionately vest monthly over an eighteen month period
beginning October 1, 2011.  At the discretion of the Compensation Committee, you
may also be entitled to receive additional annual grants in accordance with the
Company’s incentive compensation policies and plans or as the result of the
achievement of personal objectives agreed to between you and the Company from
time to time. All options not vested upon termination of employment with the
Company shall immediately become void.

 
 
1

--------------------------------------------------------------------------------

 
 
(c)           The Employee shall be eligible to be paid a performance bonus in
an amount up to twenty (20%) of his Salary in the sole discretion of the
Compensation Committee of the Board of Directors based on the achievement of
Company-wide management goals and performance regarding the Employee’s job
description.


4.           Fringe Benefits.  During the Employment Period, the Employee shall
be entitled to receive such fringe benefits as shall be applicable from time to
time to the Company’s executives generally, including but not limited to such
pension, vacation, group life and health insurance, and disability benefit plans
as may be maintained by the Company from time to time.


5.           Services.  Employee agrees to serve the Company faithfully and to
the best of his ability, and shall devote one hundred percent (100%) of his
business time, attention and energies to the business of the Company during
regular business hours and at other times during the week as reasonably
requested by the Company and/or required by the demands of his position.


6.           Expenses.  During the Employment Period, Employee, upon
presentation of payment vouchers or receipts, will be reimbursed for the
reasonable and necessary expenses as prescribed or limited by the Company’s
Travel & Expense policies and procedures, that are incurred by him in providing
services pursuant to this Agreement.


7.           Termination.


(a)           The Company may discharge Employee for cause at any time as
provided herein.  For purposes hereof, “cause” shall mean the failure of
Employee, other than by reason of disability, to perform his services hereunder,
a material violation of the Company’s “Code Of Ethics And Business Conduct For
Officers, Employees, Agents and Consultants” or the willful engaging by Employee
in illegal conduct or gross misconduct which is injurious to the Company.


(b)           This Agreement shall terminate upon the death of Employee or
disability of Employee which has lasted for a continuous period of not less than
three (3) months.


(c)           Your employment with Hemispherx Biopharma is “at-will” in which
either party shall have the right to terminate this Agreement upon not less than
thirty (30) days prior written notice of termination.


8.           Employment Policies.  Employee acknowledges that not all rules and
policies applicable to Employee’s employment are contained in this Agreement,
and Employee agrees to abide by any employment or work rules and/or policies
that the Company currently has or may adopt, amend or implement from time to
time during Employee’s employment with the Company. Employee acknowledges
receipt of the Company’s Employee Handbook and Code of Ethics and agrees to be
bound by the same as they may be amended from time to time; provided, however,
that in the event of any conflict between this Agreement and such Employee
Handbook and Code of Ethics, the terms of this Agreement shall govern. As the
sole exception to the Employee Handbook, Employee will be entitled to three (3)
weeks of paid vacation during each calendar year of his full-time employment
with the Company, to be prorated for any partial calendar years of employment.
 
 
2

--------------------------------------------------------------------------------

 

 
9.           Effect of Termination.


(a)           In the event that this Agreement is terminated for “cause”
pursuant to subsection 7(a), the Company shall pay Employee, at the time of such
termination, only the fees due and payable to him through the date of the
termination of this Agreement.


(b)           In the event this Agreement is terminated at his election pursuant
to subsection 7(c) or due to Employee’s death or disability pursuant to Section
7(b), the Company shall pay to Employee, at the time of such termination, the
fees otherwise due and payable to him through the last day in which such
termination occurs.


10.           Employee’s Representations and Warranties.  Employee hereby
represents and warrants to the Company that he has the right to enter into this
Agreement, and his execution, delivery and performance of this Agreement (a)
will not violate any contract to which Employee is a party or any applicable law
or regulation nor give rise to any rights in any other person or entity and (b)
are not subject to the consent of any other person or entity.


11.           Notices.  Any notice or other communication pursuant to this
Agreement shall be in writing and shall be sent by telecopy or by certified or
registered mail addressed to the respective parties as follows:


(i)           If to the Company, to:


HEMISPHERX BIOPHARMA, INC.
One Penn Center
1617 JFK Boulevard, Suite 660
Philadelphia, Pennsylvania 1910
Telecopier No.: (215) 988-1739
Attention: Dr. William A. Carter, Chief Executive Officer


 (ii)          If to Employee, to:


Ralph Christopher Cavalli
510 Murdoch Road
Philadelphia, Pennsylvania  19119
 
 
3

--------------------------------------------------------------------------------

 


or to such other address as the parties shall have designated by notice to the
other parties given in accordance with this section.  Any notice or other
communication shall be deemed to have been duly given on the date of delivery,
if personally delivered, on the fifth (5th) business day after it has been sent
by mailed via registered or certified mail or postage prepaid, return receipt
requested,


12.           Modification.  No modification or waiver of this Agreement or any
provision hereof shall be binding upon the party against whom enforcement of
such modification or waiver is sought unless it is made in writing and signed by
or on behalf of both parties hereto.


13.           Confidentiality Agreement.  You shall enter into a confidentiality
agreement with the Company.


14.           Code Of Ethics And Business Conduct For Officers, Employees,
Agents and Consultants.  You shall read, understand, sign and comply with the
terms of the Company’s Code of Ethics and Business Conduct for the duration of
your employment with the Company.


15.           Miscellaneous.


(a)           This Agreement shall be subject to and construed in accordance
with the laws of the Commonwealth of Pennsylvania.


(b)           The waiver by either party of a breach of any provision of this
Agreement by the other party shall not operate and be construed as a waiver or a
continuing waiver by that party of the same or any subsequent breach of any
provision of this Agreement by the other party.


(c)           If any provisions of this Agreement or the application thereof to
any person or circumstance shall be determined by an arbitrator (or panel or
arbitrators) or any court of competent jurisdiction to be invalid or
unenforceable to any extent, the remainder hereof, or the application of such
provision to persons or circumstances other than those as to which it is so
determined to be invalid or unenforceable, shall not be affected thereby, and
each provision hereof shall be valid and shall be enforced to the fullest extent
permitted by law.


(d)           This Agreement shall be binding on and inure to the benefit of the
parties hereto and their respective heirs, executors and administrators,
successors and assigns.


(e)           This Agreement shall not be assignable in whole or in part by
either party, except that the Company may assign this Agreement to and it shall
be binding upon any subsidiary or affiliate of the Company or any person, firm
or corporation with which the Company may be merged or consolidated or which may
acquire all or substantially all of the assets of the Company.


 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been signed by the parties hereto as of
the date first above written.


HEMISPHERX BIOPHARMA, INC.
 
 

By:
/s/ William A. Carter 
 
William A. Carter, Chief Executive Officer

 
Acknowledgement:
I, Ralph Christopher Cavalli, have read, understand and concur with the terms
and contents of this agreement.


 

            /s/ Ralph Christopher Cavalli  
Ralph Christopher Cavalli, Ph.D.

 
 
5

--------------------------------------------------------------------------------

 
 




AMENDED EMPLOYMENT AGREEMENT


Schedule “A”


JOB SUMMARY:


Quality Control


Alferon & Ampligen
·  
Review and approve all manufacturing raw materials testing

·  
Review QC test results for Alferon N PDC, Alferon N Injection, Alferon LDO and
Placebo

·  
Review and approve all QC test results for Alferon (IR, GC, HPLC, phenol, sodium
benzoate, TOC, etc.)

·  
Review QC test results from outside labs (animal safety testing, neomycin
testing, etc.)

·  
Review Alferon and Ampligen stability data

·  
Perform statistical analyses for Alferon stability data

·  
Review annual quality data (eg. water testing)

·  
Review and approve QC equipment relocation and retirement

·  
Review and approval in-house testing for Ampligen and polymer (eg. LAL,
sterility)

·  
Troubleshoot QC testing for Ampligen and polymers (eg. HPLC,
ultracentrifugation, etc.)

·  
Evaluate Ampligen reference standards and the qualification and preparation
methods

·  
Review resumes and interview job candidates for QC staff

 
Planning:
·  
Schedule of department operations

·  
Design of department master plan in accordance with corporate goals

·  
Vendor qualification

·  
Logistics with regional blood centers for the delivery of Source Leukocytes and
pertinent test results

·  
Planning facility expansions and process improvements



Business Development:
·  
Participate in strategic planning and development of key business partnerships

·  
Facilitate technical exchange with contract research organizations



Documentation:
·  
Drafting, revision and approval of master batch records, SOPs, validation
protocols and other documents

·  
Review/Sign off of production records

·  
Approve process change control for manufacturing and quality groups

 
Analysis:
·  
Budget and variance reporting

·  
Design and implementation of a process database information system (MS Access)
in which process yields and trend analysis can be performed

·  
Design and implementation of a finished product inventory system (MS Access)



 
6

--------------------------------------------------------------------------------

 
 
Process development and improvement:
·  
Culture optimization, chromatography method development and refined unit
operations involving culture collection, concentration and optimized
purification steps, troubleshooting

·  
Developed plan for next generation process improvements, including continuous
cell culture and use of fluidized beds for harvesting product

·  
Development of scaled up production of polymers for Ampligen



Contract Manufacturing:
·  
Selection and development of working relationship with contract manufacturers
for key raw materials

·  
Maintain working relationship with contract manufacturer(s) for final fill and
finish

·  
Coordination with contract distributor for distribution of finished product to
customers, clinical distributors, and foreign distributors



Compliance:
·  
Implementation of aseptic processing standards

·  
Audit for adherence to CGMPs and other regulatory requirements

·  
Interaction with domestic and foreign regulatory inspectors including Team
Biologics

·  
Coordination with Regulatory/Quality Assurance Departments for drafting and
submission of documents to various government agencies, both domestic and
international





 
7

--------------------------------------------------------------------------------

 









